Citation Nr: 1126320	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-04 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cold weather injury to the right upper extremity.  

2.  Entitlement to service connection for cold weather injury to the left upper extremity.  

3.  Entitlement to service connection for cold weather injury to the right lower extremity.  

4.  Entitlement to service connection for cold weather injury to the left lower extremity.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Ms. D., and Ms. W.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from April 1951 to April 1953.                   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In the January 2010 statement of the case, the RO characterized the Veteran's claims for service connection for disorders in the lower extremities as claims to reopen these claims for service connection.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  The Board disagrees, however, and deems these claims, like the claims for service connection for upper extremity disorders, to be original claims for service connection.    

In June 2006, the Veteran filed claims for service connection for disorders of the lower extremities.  He claimed that he incurred lower extremity disorders from cold weather injury in Korea in the 1950s.  The RO denied his claims in a September 2006 rating decision, which the Veteran appealed to the Board in June 2007 following a May 2007 statement of the case.  

In a statement received in July 2008, the Veteran indicated that a recent action "satisfies my appeal on all issues."  This statement was construed as a withdrawal of the service connection claims for lower extremity disorders.  

The Board finds, however, that the July 2008 statement cannot be construed as a withdrawal.  That statement does not specifically state that a withdrawal of these claims was desired.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  Moreover, other statements indicate that the Veteran did not want to withdraw his claims.  In another July 2008 statement, the Veteran reiterated his wish to appeal these issues.  Moreover, in May and September 2009, the Veteran reiterated a desire to pursue service connection for these disorders, as did his representative in an October 2010 statement of record.  

For reasons detailed below, the Board finds medical inquiry warranted for each of the original service connection claims on appeal.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he incurred cold weather injuries during combat service in Korea in the 1950s.  The record does not contain any service treatment records or service personnel records to assess his claim.  In a September 2006 memorandum of record, it is stated that these records were likely destroyed while in the possession of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where records are apparently lost while in the possession of the government, a heightened obligation applies to consider carefully the benefit-of-the-doubt rule).

The record does, however, contain a separation certificate noting that the Veteran received an honorable discharge in April 1953.  That document indicates service in a U.S. Army infantry unit during the Korean Conflict.  Based on this document - and on the heightened duty noted in O'Hare - the Board finds 38 U.S.C.A. § 1154 applicable in this matter.  The Veteran should therefore be provided with a VA compensation examination into his claims.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination with an appropriate specialist to determine the etiology, nature, and severity of any disorders the Veteran has in the upper and lower extremities.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

2.  The examiner should then provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current disorder in the extremities is attributable to cold injury he incurred while serving in Korea.  Assume for the purposes of this opinion that the Veteran was in fact exposed to severe cold weather during service in Korea.  38 U.S.C.A. § 1154.    

3.  The RO should then readjudicate the issues on appeal.  If a determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



